Citation Nr: 0701710	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for acid reflux disease 
(ARD).

2.  Entitlement to a higher (compensable) initial evaluation 
for hemorrhoids.

3.  Entitlement to a higher initial evaluation for the 
residuals of left wrist fracture, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 through July 
1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing has 
been made and is associated with the claims file

The Board notes that the veteran initially perfected his 
appeal as to four issues:  service connection for a heart 
condition and ARD, and higher initial evaluations for 
hemorrhoids and residuals of left wrist fracture.  In a 
September 2006 statement, he withdrew his appeal for service 
connection for a heart condition.  Accordingly, the Board 
finds that the veteran has effectively withdrawn his appeal 
as to the issue of service connection for a heart condition.  
Hence, the issues are as described on the front page of this 
decision.

Private medical evidence reflects that the veteran was found 
to exhibit a ganglion cyst in his left wrist.  The Board thus 
infers a claim for service-connection for the ganglion cyst, 
as either part and parcel of the service connection left 
wrist disability, or as secondary to the service-connected 
left wrist disability.  This claim, which is not inextricably 
intertwined with the issues on appeal, is referred to the RO 
for appropriate action and adjudication.


FINDINGS OF FACT

1.  Medical evidence does not establish that the veteran's 
currently diagnosed ARD occurred in or is etiologically 
related to active service.

2.  The service-connected hemorrhoids are manifested by no 
more than moderate symptomatology with episodes of no more 
than intermittent bleeding absent anemia; and episodes of no 
more than infrequent hemorrhoid recurrences absent findings 
of irreducibility and excessive redundant tissue.

3.  The service connected residuals of left wrist fracture 
are manifested by weakness and limitation of flexion that is 
no more than moderate in severity.

4.  The veteran's major hand is his right hand.


CONCLUSIONS OF LAW

1.  ARD was not incurred as the result of active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an initial compensable evaluation for 
hemorrhoids are not met.  §§ 1155, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.114, Diagnostic Code 7336 (2006).

3.  The criteria for an initial evaluation of 20 percent, and 
no greater, for the residuals of left wrist fracture has been 
met.  §§ 1155, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.69, 4.124a, Diagnostic Code 5215-8515 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided 
concerning the claims for service connection by letters dated 
in February and May 2003.  The claims for higher initial 
evaluations are "downstream" issues.  Nonetheless, the RO 
provided subsequent addition VCAA notice in March 2006 
concerning the establishing of disability ratings and 
effective dates.  The initial notice informed the veteran of 
the type of evidence needed to substantiate the claim for 
service connection, namely, evidence of current disability, 
of an injury or disease that occurred during active service, 
and a nexus, or link, between service and the currently 
diagnosed disability.  The veteran was informed that VA would 
obtain service records, VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  

The timing of the VCAA notices as to the disability 
evaluations and effective dates did not comply with the 
requirement that the notice must precede the adjudication.  
In addition, the Board notes that the veteran was not 
specifically instructed by letter that to prevail in his 
claim for a higher initial evaluation, the evidence must show 
that his disability was of greater severity.  
Notwithstanding, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In this 
regard, the Board observes that the February and May 2003 
VCAA notices were properly tailored to the application for 
the original request for service connection.  The RO awarded 
service connection for hemorrhoids and the residuals of left 
wrist fracture in a February 2004 rating decision, assigning 
zero percent and 10 percent evaluations, respectively, 
effective in November 2002 and February 2003, respectively.  
Therefore, the February and May 2003 letters served their 
purpose in that it provided section 5103(a) notice to the 
veteran; and its application is no longer required because 
the original claim has been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473.

Moreover, the Board observed that the actions described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He had the opportunity to submit 
additional argument and evidence, which he did.  And he had 
the opportunity to testify as to the issues of service 
connection and higher initial evaluations before a hearing 
officer appearing at the RO and before undersigned Acting 
Veterans Law Judge, which he did.  For these reasons, the 
veteran has not been prejudiced by the timing of the VCAA 
notice or absence of specific letter notification of the 
evidence required to substantiate the claim for higher 
initial evaluations.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a claim). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained VA and non-VA 
treatment records and accorded the veteran VA examinations.  

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Service Connection

The veteran seeks entitlement to service connection for ARD.  
He has stated and testified before the undersigned Veterans 
Law Judge that his acid reflux problems had their onset 
during active service, following hospitalization for 
pneumonia and subsequent diagnosis of gastroenteritis, and 
have continued to the present day.  As explained below, the 
medical evidence does not support his claim.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1131.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as a 
gastric ulcer or duodenal ulcer to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Concerning the claimed ARD, service medical records show 
complaints of and treatment for gastroenteritis in service.  
The veteran's report of medical history and examination at 
discharge are not legible.  

However, it is not until many years following the veteran's 
discharge from active service that the medical evidence 
establishes a diagnosis of an acid reflux condition.  The 
earliest VA and non-VA treatment records date from 2001 and 
show complaints of and treatment for ARD.   Although the 
medical evidence does not show a diagnosis of an ulcer, the 
Board observes that the first medical evidence of a diagnosis 
of ARD is well-beyond the one-year presumptive period 
following the veteran's discharge from active service.  In 
July 2003, the veteran underwent VA examination, at which 
time he was found to have gastroesophageal reflux disease.  
Significantly, the medical evidence presents no opinions or 
findings etiologically linking the diagnosed acid reflux 
conditions, first shown more than 16 years after service, to 
active service.  Such a lapse of time weighs heavily against 
the veteran's claim.  See Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

As the medical evidence does not support a finding that the 
veteran's currently diagnosed ARD is the etiological result 
of the veteran's active service, the Board finds that the 
preponderance of the evidence is against service connection 
for ARD.  See Pond, supra, and Hickson, supra.

Where as here, the determinative issue involves medical 
opinion of etiology, competent medical evidence is required 
to support the claim.  The veteran, as a layperson, is not 
competent to offer an opinion as to a medical diagnosis or to 
causation; consequently his statements and testimony to the 
extent that his currently diagnosed ARD is the result of 
active service cannot constitute medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its findings, as there is no favorable medical 
evidence that the currently diagnosed ARD is the etiological 
result of the veteran's active service, the preponderance of 
the evidence is against the claims for service connection for 
ARD, and the benefit-of-the-doubt standard does not apply.  
38 U.S.C.A. § 5107(b).  The claim is thus denied.

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the- doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Higher Initial Evaluations

The veteran seeks higher initial evaluations for his service 
connected hemorrhoids and left wrist fracture residuals.  The 
veteran testified that he experiences daily bleeding and 
soreness from his hemorrhoids, in addition to difficulty 
sitting.  He has been prescribed suppositories, salve, and a 
stool softener, and has been instructed to change his diet.  
He further testified that his left wrist locks and that he 
experiences numbness and must wear a brace.  As explained 
below, the medical evidence supports his claim with regard to 
the evaluation assigned the service connected left wrist 
fracture residuals, but does not support the claim with 
regard to the service connected hemorrhoids.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule). The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2006). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination. 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Hemorrhoids

Service connection was initially granted for hemorrhoids in a 
February 2004 rating decision, and was evaluated as 
noncompensable, effective in November 2002.  The veteran 
appealed the evaluation assigned.  The noncompensable 
evaluation has been confirmed and continued to the present.

The noncompensable evaluation was assigned under Diagnostic 
Code 7336, which contemplates hemorrhoids that are mild or 
moderate in severity.  A higher, 10 percent, evaluation is 
warranted for hemorrhoids that are large or thrombotic, 
irreducible with excessive redundant tissue and evidencing 
frequent recurrences.  A 20 percent evaluation is afforded of 
hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006).  

VA examinations conducted in July 2003 and May 2006 reveal 
findings of good sphincter control absent fecal leakage, 
involuntary bowel movements, spontaneous bleeding, or the 
need to use a pad.  Scarring at 12 and 6 o'clock was noted 
and thought to be the site of previous excision or 
hemorrhoidectomy.  No anemia was found and stool hemocult 
testing was negative.  The rectal vault was found to be 
normal, and no anal or rectal fissures were present.  An 
external hemorrhoid was found at 12 o'clock in May 2006, but 
was not found to be thrombosed.  No gross hemorrhoids were 
noted in July 2003.  No bleeding was noted during either 
examination.  However, the examiner in May 2006 opined he 
felt the veteran had experienced an increase in 
symptomatology, as hemoglobin was found to measure 14.5.  In 
July 2003, hemoglobin was found to measure 15.5.  

VA treatment records show complaints of and treatment for 
rectal bleeding and hemorrhoids.  These records show that the 
veteran underwent colonoscopies in 2003 and 2004 with 
findings of no abnormalities.  These records further show 
treatment for other conditions, including possible irritable 
bowel and constipation, probably related to prescribed 
medications, as well as hyperlipidemia.  As a consequence, 
the veteran was advised to change his diet, and his health 
care providers changed some of his medications.  
Consequently, for example, he was shown to require medication 
for constipation and rectal bleeding due to fissures in 
September 2004 but was diagnosed with a history of 
hemorrhoids.  In June 2005 he was diagnosed with a history of 
intermittent rectal bleeding with constipation and an episode 
in remote past of a probable thrombosed hemorrhoid.  Yet, on 
physical examination, the examiner noted no significant 
hemorrhoids.

Reviewing the evidence in the light most favorable to the 
veteran, the Board is unable to conclude that observations of 
intermittent bleeding with an isolated observation of 
external hemorrhoids and fissures is sufficient to meet the 
criteria for a higher initial evaluation under the diagnostic 
code.  The Board points out that the medical evidence does 
not establish that the veteran has manifested persistent 
bleeding, or that he has been observed to have frequent 
recurrences of his hemorrhoids, irreducible hemorrhoids, 
excessive redundant tissue, or anemia.

The May 2006 VA examination report described scars that may 
be the residual of hemorrhoidectomy.  Separate, compensable 
evaluations could conceivably be available for scars of an 
inservice surgery that are deep, cause limited motion, are 
unstable, painful, or measure an area greater than 6 square 
inches.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
see also VAOPGPREC 23-97 (July 1, 1997; revised July 24, 
1997).  However, the scars are not noted to be tender and to 
measure only 1/2 of a centimeter.  Sphincter control has been 
described as good.  The Board therefore finds that the 
residual scars do not meet the criteria for separate, 
compensable evaluation under Diagnostic Codes 7801 through 
7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 
7805 (2006).

The Board acknowledges that the veteran does exhibit symptoms 
of his hemorrhoids, and that the VA examination in May 2006 
noted that he felt the veteran had experienced an increase in 
pain and bleeding.  The Board notes that the evaluation 
assigned contemplates symptomatology that is moderate in 
severity.

After review of the medical evidence, the Board concludes 
that medical evidence establishes symptomatology that is no 
more than moderate in the present case.  The preponderance of 
the evidence is therefore against an initial compensable 
evaluation for the service-connected hemorrhoids.

Left Wrist Fracture Residuals

Service connection was initially granted for the residuals of 
left wrist fracture in a February 2004 rating decision.  A 10 
percent evaluation was assigned, effective in February 2003, 
which is the date the veteran's claim was received.  The 
veteran appealed the evaluation assigned.  The 10 percent 
evaluation has been confirmed and continued to the present.

The 10 percent evaluation was assigned for residuals of left 
wrist fracture evaluated as incomplete paralysis of the 
median nerve, under Diagnostic Code 5215-8515.  See 38 C.F.R. 
§ 4.27 (2006).  A 10 percent evaluation under Diagnostic Code 
8515 contemplates symptomatology that is mild in severity in 
the non-dominant arm.  According to the diagnostic code, 
complete median nerve paralysis is manifested by the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normal, considerable atrophy of the muscles of 
the thenar eminence, and the thumb in the plane of the hand 
(also known as ape hand); incomplete and defective pronation, 
absence of flexion of the index finger and feeble flexion of 
the middle finger, inability to make a fist, index and middle 
fingers remain extended; inability to flex distal phalanx of 
the thumb, defective opposition and abduction of the thumb at 
right angles to the palm; weakened flexion of the wrist; pain 
with trophic disturbances.  A 20 percent evaluation is 
afforded for impairment that is moderate in the non-dominant 
arm, and a 40 percent evaluation for impairment that is 
severe.  Complete paralysis is afforded a 60 percent 
evaluation in the non-dominant arm.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5304 (2006).  VA examination reflects that 
the veteran is right hand dominant.

During VA examination in January 2003, the examiner observed 
the veteran to exhibit pain in the carpus and pain to 
palpation in the carpal bone, metacarpaphalangeal joint 
(MCPJ), and over the thumb.  The veteran exhibited a weakened 
grip.  Efforts to increase the grip caused pain.  No 
swelling, or deformity in bone or soft tissue was detected. 
Range of motion was measured at 70 degrees plantarflexion, 50 
degrees dorsiflexion, 20 degrees radial deviation, and 40 
degrees ulnar deviation.  Repetitive motion caused no 
decrease in range of motion, or incidence of incoordination 
or fatigue.  Results of X-rays revealed mild ulnar negative 
variance but otherwise preserved joint spaces and 
unremarkable soft tissue.  The examiner diagnosed ulnar 
negative variance without evidence of fracture.

The veteran underwent further examination in May 2006, at 
which time the examiner again noted minimal tenderness on 
palpation of the radial aspect of the left wrist and 
decreased strength, but no findings of instability or 
incoordination.  Range of motion was measured at 80 degrees 
flexion, with pain at 40 degrees, 70 degrees extension with 
pain at 40 degrees, 45 degrees ulnar deviation, and 20 
degrees radial deviation.  Results of X-rays revealed 
findings of arthritis absent fracture.

VA and non-VA treatment records show complaints of and 
treatment for the left wrist in addition to other, service-
connected and nonservice-connected disabilities including 
cervical spine disability and peripheral neuropathy.

Private medical records show complaints of left wrist pain, 
weakness, and numbness with findings of pain and tenderness, 
decreased range of motion and weakness throughout.  In 
February 2004, the physician reported observations of full 
finger flexion and extension, full thumb adduction to the 5th 
distal metacarpal but weak or uncoordinated intrinsic 
function, weakened grip and tenderness to palpation.  
Phalen's and Finkelstein's tests produced negative results, 
and the physician found no objective signs of significant 
increased numbness.  Range of motion was measured at 64 
degrees dorsiflexion and 20 degrees palmar flexion.  
Electromyograph (EMG) studies were conducted and revealed 
essentially unremarkable results for the left upper 
extremity.  Ligaments, tendons, and bony structures in the 
left wrist were found to be normal.  Further clinical testing 
conducted in March 2004 revealed a ganglion cyst by magnetic 
resonance imaging (MRI).  Range of motion was then measured 
at 60 degrees dorsiflexion and 55 degrees palmar flexion.  
The veteran was issued a splint in August 2004.

After review of the record, the Board finds that the 
disability picture of incomplete paralysis in the median 
nerve presented under Diagnostic Code 8515 equates to one of 
moderate impairment. This is so because in addition to 
continuing and increased pain, the medical evidence reflects 
increased weakness and limitation in wrist flexion motion 
approximating 40 degrees dorsiflexion and 40 degrees palmar 
flexion.  This is a reduction of nearly half the range of 
dorsiflexion and half the range of palmer flexion.

A higher, 40 percent, evaluation could be warranted under 
this diagnostic code for symptomatology that is severe, but 
the medical evidence does not establish that the required 
criteria are met in the present case.  First, while private 
medical records demonstrate that the veteran evidences 
restriction of motion to 20 degrees palmar flexion, this was 
observed on one occasion only.  Subsequent measurements, 
while still showing overall decrease in range of left wrist 
motion, are more consistent with movement at or above 40 
degrees.  For example, range of palmar flexion was measured 
at 55 in March 2004 and 40 degrees in May 2006.  But even 
assuming that palmer flexion motion is less than 40 degrees, 
with consideration of pain and weakness, the presence of 
other symptoms required to show severe incomplete paralysis 
of the median nerve are simply not demonstrated.  The medical 
evidence does not show that the veteran has impaired range of 
motion in his fingers or thumb, or that he is unable to make 
a fist.  VA examination reports and private medical clinical 
studies show negative Phalen's and Finkelstein's tests, 
unremarkable EMG studies, and findings of normal ligaments, 
tendons, and bony structures with mild ulnar negative 
variance but otherwise absent other soft tissue and bony 
abnormality, instability, or other manifestations.  

A higher evaluation could be warranted for left wrist 
disability under Diagnostic Code 5214 for ankylosis of the 
wrist.  However, as described above, the medical evidence 
does not show that the veteran's left wrist is manifested by 
ankylosis.  Rather, the medical evidence documents that he 
has left wrist range of motion, albeit limited and painful.  
There is therefore no manifestation that may be evaluated 
under this diagnostic code.

The Board also considered whether separate disability 
evaluations may be assigned for the left wrist disability, in 
accordance with Esteban, supra; see also VAOPGPREC 23-97 
(July 1, 1997; revised July 24, 1997).  However, other 
symptoms required under other diagnostic codes are either not 
present or already considered in the 20 percent evaluation 
herein awarded under Diagnostic Code 8515.  

Both diagnostic Code 5214 and 5215 contemplate limitation of 
wrist joint motion.  However, the 20 percent evaluation 
awarded in this decision is so awarded on the basis of 
greater limitation of motion of the left wrist caused by 
moderate impairment in the median nerve causing limited 
flexion motion and greater weakness in the wrist, governing 
dorsiflexion and palmer flexion motion.  Thus, additional 
compensation under this diagnostic code would be 
impermissible under 38 C.F.R. § 4.14 (2006).  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214 and 5215 (2006).

Similarly, a separate, compensable evaluation under 
Diagnostic Code 5003 for X-ray findings of arthritis is also 
impermissible.  Diagnostic Code 5003 affords a 10 percent 
evaluation for each major joint affected percent evaluation 
for degenerative arthritis established by X-ray findings 
productive of limited motion where limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate code. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  

After consideration of all the medical evidence, the Board 
finds that the service-connected left wrist disability 
picture more closely approximates the criteria warranting a 
20 percent, and no greater, evaluation under Diagnostic Code 
8515.  See 38 C.F.R. § 3.102, 4.7.  

In evaluating the service-connected left wrist disability, 
the Board considered the disabling effects of pain, weakness, 
and limitation of motion, as explained above.  See DeLuca, 
supra. Findings of weakness and increased pain weakness on 
repetitive use were also considered.  The presence of other 
factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is 
not shown.

Summary of Claims for Higher Initial Evaluations

The veteran contends that his hemorrhoids and left wrist 
disability are worse than originally evaluated.  He has 
offered his testimony in support of this argument.  The Board 
notes that the veteran is competent to report his symptoms 
and complaints and observations of same.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is not 
competent to offer medical opinion as to extent of his 
disabilities as laypersons do not possess the required 
medical qualifications to provide opinions as to the nature 
and extent of his hemorrhoids and left wrist disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence weighs against the 
claims, the benefit-of-the- doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

In considering the claim for an initial compensable 
evaluation for the service-connected hemorrhoids and 
residuals of left wrist fracture, the Board has considered 
whether "staged ratings" or separate ratings for separate 
periods of time may be assigned.  However, the Board finds 
that the medical evidence does not support the assignment of 
"staged ratings" in the present case for either the 
hemorrhoids or the left wrist disability.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In so holding, the Board 
observes that the manifestations supporting an increase to 20 
percent, and no greater, for the service-connected left wrist 
disability, are documented throughout the period of time 
under appeal.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service. In this case, disability 
picture is not exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria. For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 


ORDER

Service connection for ARD is denied.

An initial compensable evaluation for hemorrhoids is denied.

An initial evaluation of 20 percent, and no greater, for the 
residuals of left wrist fracture is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


